Exhibit 23.1 Consent of Independent Auditors The Board of Directors Vanguard Natural Resources, LLC: We consent to the incorporation by reference in the registration statements on FormS-3 (Numbers 333-159911, 333-168177 and 333-179050) and on FormS-4 (Number333-175944) and on FormS-8 (Number333-152448), of Vanguard Natural Resources, LLC of our report dated May4, 2012, except for note10 which is as of June29, 2012, with respect to the balance sheets of Antero Resources Corporation as of December31, 2011 and 2010, and the related statements of operations, stockholders equity, and cash flows for each of the years in the three-year period ended December31, 2011, which report appears in the Form8-K/A of Vanguard Natural Resources, LLC dated July13, 2012. /s/ KPMG LLP Denver, Colorado July13, 2012
